Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 18: The limitation “wherein the slot coupler is configured to extend from the sub slot toward to be adjacent the main slot” is indefinite as the language used in the claim differs from what is used in the written description to describe the invention thus making it unclear whether Applicant is trying to claim something different from that disclosed.  On page 10, paragraph 4 of the specification, Applicant describes “the slot coupler 130 may be connected to the sub slot 120,” and later on page 10, paragraph 8 describes a “portion of the slot coupler 130 … is coupled to the main slot 110.” For the 
Claim 1: The limitation “wherein the main slot, the sub slot, and the slot coupler are configured to penetrate through the conductive plate” is indefinite as the language used in the claim differs from what is used in the written description to describe the invention thus making it unclear whether Applicant is trying to claim something different from that disclosed.  On page 9, paragraph 2 of the specification, Applicant describes “[t]he main slot 110, the sub slot 120, and the slot coupler 130 may be formed through the conductive plate 101.” For the purposes of applying prior art, the Examiner interprets the limitation as: “wherein the main slot, the sub slot, and the slot coupler are formed through the conductive plate.”
Claim 9: The limitation “wherein the main slot, the sub slot, and the slot coupler are configured to extend through the conductive plate” is indefinite as the language used in the claim differs from what is used in the written description to describe the invention thus making it unclear whether Applicant is trying to claim something different from that disclosed.  On page 9, paragraph 2 of the specification, Applicant describes “[t]he main slot 110, the sub slot 120, and the slot coupler 130 may be formed through the conductive plate 101.” For the purposes of applying prior art, the Examiner interprets the limitation as: “wherein the main slot, the sub slot, and the slot coupler are formed through the conductive plate.”




Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abramovet al. (U.S. Patent No. 7,696,948), in figures 3A and 3B, discloses introducing a phase shifter 124 between two antennas 120, 122 in order to change the direction 310, 320 of the antenna beam pattern.
Mori (U.S. Publication No. 2005/0162327), in figures 1A and 1B, discloses a slot antenna 11 located adjacent parasitic slots 12, 13 in order to control directivity of antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845